--------------------------------------------------------------------------------

Exhibit 10.2
 
ALPHA NATURAL RESOURCES, INC. and Subsidiaries
DEFERRED COMPENSATION PLAN


As Amended and Restated Effective
January 1, 2011

 
 

--------------------------------------------------------------------------------

 

ALPHA NATURAL RESOURCES, INC and Subsidiaries


DEFERRED COMPENSATION PLAN




ARTICLE I - PURPOSE; EFFECTIVE DATE


1.1.
Background. The Alpha Natural Resources, Inc. and Subsidiaries Deferred
Compensation Plan (hereinafter, the "Plan") was originally established effective
December 31, 2004 and was most recently amended and restated in its entirety
effective March 2, 2010.  To consolidate its nonqualified deferred compensation
plans, Alpha Natural Resources, Inc. froze the Foundation Coal Deferred
Compensation Plan (hereinafter, the "FC Plan") and the Riverton Coal Executive
Deferred Compensation Plan (hereinafter, the "RCP Plan") effective December 31,
2010, and merged the FC and RCP Plans with and into the Plan effective January
1, 2011.  The FC and RCP Plans ceased to exist as separate plans effective
December 31, 2010.  The benefits that accrued, but were not paid, under the FC
and RCP Plans as of December 31, 2010, are benefits payable under this Plan as
of January 1, 2011 in accordance with the applicable terms of this Plan.



1.2.
Purpose. The purpose of the Plan is to permit a select group of management and
highly compensated employees of ALPHA NATURAL RESOURCES, INC and its
subsidiaries that have adopted the Plan to defer the receipt of income which
would otherwise become payable to them.  It is intended that this plan, by
providing this deferral opportunity, will assist the Company in retaining and
attracting individuals of exceptional ability by providing them with these
benefits.



1.3.
Effective Date.  This amended and restated Plan is effective January 1, 2011.



ARTICLE II - DEFINITIONS


For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1.
Account(s).  "Account(s)" means the account or accounts maintained on the books
of the Company used solely to calculate the amount payable to each Participant
under this Plan and shall not constitute a separate fund of assets.  The
Accounts available for each Participant shall be identified as:

 
a)
Retirement Account;

 
b)
In-Service Account (each Participant may maintain up to two (2) In-Service
Accounts with different payment dates as provided herein - In-Service Account 1
and In-Service Account 2);

 
c)
Supplemental Retirement Plan Account ("SRP Account").

 
d)
Legacy FC Account; and

 
e)
Legacy RCP Account.



2.2.
Annual Bonus.  "Annual Bonus" means the bonus compensation under the Alpha
Natural Resources, Inc. Annual Incentive Bonus Plan (or any successor plan)
earned, if any, for services rendered by a Participant during a Deferral Period.


 
1

--------------------------------------------------------------------------------

 

2.3.
Base Salary.  "Base Salary" means a Participant's regular salary paid for a
particular Deferral Period.



2.4.
Beneficiary.  "Beneficiary" means one or more persons or entities designated by
the Participant to receive any Plan benefits payable after the Participant's
death.



2.5.
Board.  "Board" means the Board of Directors of the Company.



2.6.
Change in Control.  "Change in Control" means a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company's assets.  Whether there has
been a Change in Control of the Company will be determined by the Committee in
accordance with the guidance issued under section 409A of the Internal Revenue
Code of 1986, as amended (the "Code").  For purposes of this Section 2.6:



 
a)
A change in ownership of the Company occurs on the date that any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company.



 
b)
A change in the effective control of the Company occurs on the date that either:



 
1)
any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or



 
2)
a majority of members of the Company's Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board of Directors prior to the date of
the appointment or election.



 
c)
A change in the ownership of a substantial portion of the Company's assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.



2.7.
Committee.  "Committee" means the Compensation Committee of the Board.


 
2

--------------------------------------------------------------------------------

 

2.8.
Company.  "Company" means ALPHA NATURAL RESOURCES, INC, a Delaware company, and
any directly or indirectly affiliated subsidiary that has adopted this Plan or
any successor to the business thereof.  Any reference herein to the "Company"
should, except as the context otherwise requires, be interpreted as a reference
to the Participant's particular employer. A list of subsidiaries that have
adopted this Plan are attached to this document as Appendix A.



2.9.
Compensation.  "Compensation" means "compensation" as defined under the Alpha
Natural Resources, LLC and Affiliates 401(k) Retirement Savings Plan ("401(k)
Plan"), as amended and restated effective January 1, 2011, except that
Compensation for purposes of this Plan shall include amounts deferred by a
Participant under this Plan and amounts in excess of the Compensation
Limit.  Any amendment to the definition of compensation under the 401(k) Plan
that is adopted after January 1, 2011 shall only apply to the definition of
Compensation under this Plan to the extent any such amendment is expressly
adopted under this Plan.  With respect to a Participant's first-year of eligible
participation, any deferral elections shall only apply to applicable
Compensation paid for services performed after the election.  Accordingly, if a
Deferral Commitment is made in the first-year of eligibility but after the
beginning of the specified Deferral Period, the Deferral Commitment shall only
apply to the total amount of such applicable Compensation multiplied by the
ratio of (i) the number of days remaining in the Deferral Period after the
election to (ii) the total number of days in the Deferral Period.



2.10.
Compensation Limit. "Compensation Limit" means the annual compensation limit
specified under section 401(a)(17) of the Code.



2.11.
Controlled Group Member.  "Controlled Group Member" means a trade or business
that, together with the Company, is a member of: (a) a controlled group of
corporations, within the meaning of section 414(b) of the Code, (b) a group of
trades or businesses under common control, within the meaning of section 414(c)
of the Code, an affiliated service group, within the meaning of section 414(m)
of the Code, or (d) a trade or business required to be aggregated pursuant to
section 414(o) of the Code.



2.12.
Deemed Earnings.  "Deemed Earnings" means the deemed earnings and losses that
are credited to a Participant's Account in accordance with the terms of Section
4.4 of this Plan.



2.13.
Deferral Commitment.  "Deferral Commitment" means an election made by a
Participant to defer a portion of Compensation.  The Deferral Commitment shall
specify whether the Compensation deferred shall be credited to the Retirement
Account or an In-Service Account.  Such designation shall be made in whole
percentages, or as otherwise permitted by the Committee and shall be made in a
form and at a time established by the Management Administrator.  A Deferral
Commitment shall remain in effect until amended or revoked as provided under the
terms of the Plan.



2.14.
Deferral Period.
"Deferral Period" means each calendar year.



2.15.
Determination Date.  "Determination Date" means the last day of each calendar
month.


 
3

--------------------------------------------------------------------------------

 

2.16.
Financial Hardship.  "Financial Hardship" means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, a beneficiary, or a dependent (as defined in section
152(a) of the Code, without regard to sections 152(b)(1), (b)(2) and (d)(1)(B)
of the Code) of the Participant; the need to pay for the funeral expenses of a
spouse, beneficiary or dependent (as defined above); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.



2.17.
Legacy FC Account.  "Legacy FC Account" means the Account established for all
participants in the FC Plan with an accrued benefit as of December 31,
2010.  The opening account balance of the Legacy FC Account as of January 1,
2011 shall equal the amount of each applicable participant's account balance
under the FC Plan as of December 31, 2010, plus the amount of any bonus deferral
election under the FC Plan for the 2010 calendar year that was made in
accordance with the terms of the FC Plan on or before June 30, 2010.  The
opening account balance of a Legacy FC Account shall be adjusted on and after
January 1, 2010 for any Deemed Earnings in accordance with the terms of this
Plan.



2.18.
Legacy RCP Account.  "Legacy RCP Account" means the Account established for all
participants in the RCP Plan with an accrued benefit as of December 31,
2010.  The opening account balance of the Legacy RCP Account as of January 1,
2011 shall equal the amount of each applicable participant's account balance
under the RCP Plan as of December 31, 2010.  The opening account balance of a
Legacy RCP Account shall be adjusted on and after January 1, 2010 for any Deemed
Earnings in accordance with the terms of this Plan.



2.19.
Management Administrator.  "Management Administrator" means the Senior Vice
President Total Compensation and Benefits or such other person designated to act
in such capacity by the Company's Chief Executive Officer.



2.20.
Participant.  "Participant" means any eligible employee who has elected to defer
Compensation under this Plan, who has received a SRP Contribution, or who has
either a Legacy FC Account or Legacy RCP Account.  Such employee shall remain a
Participant in this Plan for the period of deferral and until such time as all
benefits payable under this Plan have been paid in accordance with the
provisions hereof; provided, however, the foregoing provisions shall not limit
the Committee's discretion to determine whether an employee remains eligible to
continue to actively participate in the Plan.



2.21.
Permanently Disabled.  "Permanently Disabled" means (a) a Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (b) a Participant is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company or a Controlled Group Member,
or (c) a Participant has been determined to be totally disabled by the Social
Security Administration.  Whether a Participant is Permanently Disabled shall be
determined by the Management Administrator in accordance with the guidance
issued under section 409A of the Code.


 
4

--------------------------------------------------------------------------------

 

2.22.
Plan.  "Plan" means this Alpha Natural Resources, Inc. and Subsidiaries Deferred
Compensation Plan, as amended from time to time.



2.23.
Retirement.  "Retirement" means the Participant’s Separation from Service (other
than on account of death) after the Participant has attained age 55.



2.24.
Service.  "Service" is calculated based on hours of service within a calendar
year.  A year of Service will be credited when a Participant performs 1,000
hours of service within a calendar year.  An hour of service is an hour for
which the Participant is paid or entitled to be paid.



2.25.
Separation from Service.   "Separation from Service" shall mean a Participant's
death, retirement or other termination of employment with the Company and all of
its controlled group members within the meaning of section 409A of the
Code.  For purposes hereof, the determination of controlled group members shall
be made pursuant to the provisions of sections 414(b) and 414(c) of the Code;
provided that the language "at least 50 percent" shall be used instead of "at
least 80 percent" in each place it appears in section 1563(a)(1),(2) and (3) of
the Code and Treas. Reg. section 1.414(c)-2; provided, further, where legitimate
business reasons exist (within the meaning of Treas. Reg. section
1.409A-1(h)(3)), the language "at least 20 percent" shall be used instead of "at
least 80 percent" in each place it appears.  Whether a Participant has a
Separation from Service will be determined based on all of the facts and
circumstances and in accordance with the guidance issued under section 409A of
the Code.



2.26.
SRP Contribution.  "SRP Contribution" means the contribution made by the Company
credited to the Participant's SRP Account.



2.27.
Specified Employees.  "Specified Employees" means key employees of the Company,
as defined in section 416(i) of the Code without regard to paragraph (5)
thereof, as determined in accordance with the procedures established by the
Management Administrator.





ARTICLE III - ELIGIBILITY AND PARTICIPATION


3.1.
Eligibility and Participation.



 
a)
Eligibility.  Eligibility to participate in the Plan shall be limited to key
employees of the Company who are designated by management, from time to time,
and approved by the Committee.

 
b)
Participation.  An employee's participation in the Plan shall be effective upon
being approved by the Committee to participate in the Plan or as otherwise
provided by the Committee; provided, however, the Committee reserves the
discretion to limit an employee's ability to continue to participate in the Plan
in the future.


 
5

--------------------------------------------------------------------------------

 

3.2.
Form of Deferral Commitment.  A Participant may elect to make a Deferral
Commitment  subject to the following provisions:



 
a)
Deferral Amounts; Accounts.   A separate Deferral Commitment must be made with
respect to an eligible Participant's (i) Base Salary, (ii) Annual Bonus and
(iii) Compensation other than Base Salary and Annual Bonus.  Except as otherwise
provided in the next sentence, a Deferral Commitment shall be made no later than
December 31st of the calendar year preceding the beginning of the Deferral
Period (or such other date specified by the Committee to the extent consistent
with section 409A of the Code).  Notwithstanding the preceding sentence, if a
Participant is first eligible to participate in this Plan during a Deferral
Period and has not previously been eligible to participate in any account
balance plan maintained by the Company or any Controlled Group Member, a
Deferral Commitment may be submitted to the Committee within thirty (30) days
after the date the individual becomes eligible to participate in this Plan.  A
Deferral Commitment shall designate the portion of Compensation that shall be
allocated among the Participant's Retirement and In-Service Accounts (no amount
of Compensation may be deferred by the Participant into the Participant's SRP
Account, Legacy FC Account and Legacy RCP Account).  No deferral may be made to
an In-Service Account after the end of the calendar year preceding the calendar
year in which a Participant initially elects payments from such In-Service
Account to begin.

 
b)
Maximum Deferral.  The maximum amount of Base Salary and Compensation other than
Base Salary and Annual Bonus that may be deferred shall be thirty-five percent
(35%), and the maximum amount of Annual Bonus that may be deferred shall be one
hundred percent (100%).



3.3.
Period of Commitment.  Once a Participant has made a Deferral Commitment, that
Commitment shall remain in effect for the next succeeding Deferral Period and
shall remain in effect for all future Deferral Periods unless revoked or amended
in writing by the Participant and delivered to the Management Administrator no
later than fifteen (15) days prior to the beginning of a subsequent Deferral
Period (or such other date as permitted by the Committee to the extent
consistent with section 409A of the Code).  Notwithstanding the preceding
sentence, with respect to the portion of a Participant's Deferral Commitment
that allocates a portion of Compensation to an In-Service Account, such
allocation shall no longer apply as of the end of the calendar year preceding
the first calendar year in which the Participant elects to have the amounts
credited to the In-Service Account begin to be distributed.  Thereafter, any
amounts allocated to the In-Service Account shall be deemed to have been
re-allocated to the Retirement Account unless a Participant properly completes a
new Deferral Commitment that provides otherwise.



3.4.
Deferral Commitment.  A Deferral Commitment shall be irrevocable by the
Participant during a Deferral Period; provided, however, if a Participant
suffers a disability, receives a distribution on account of Financial Hardship
or dies, the Participant's Deferral Commitment shall be cancelled.  For purposes
of this Section, a disability refers to any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.


 
6

--------------------------------------------------------------------------------

 

3.5
Change in Status.  If the Committee determines that a Participant's employment
performance is no longer at a level that warrants participation in this Plan, no
new Deferral Commitment may be made by such Participant after notice of such
determination is given by the Committee, unless the Participant later satisfies
the eligibility requirements to participate in the Plan.  If the Committee, in
its sole discretion, determines that the Participant no longer qualifies as a
member of a select group of management or highly compensated employees, as
determined in accordance with the Employee Retirement Income Security Act of
1974, as amended, the Committee may, in its sole discretion, prohibit the
Participant from making any future Deferral Commitments and/or, to the extent
permitted under section 409A of the Code, take such other action it deems
necessary or appropriate, including, but not limited to, terminating the
Participant’s participation in the Plan.



3.6
Incomplete or Inaccurate Deferral Commitments.  In the event that a Participant
submits a Deferral Commitment to the Management Administrator that is incomplete
or lacks information necessary to the efficient operation of this Plan, the
Management Administrator shall return the election to the Participant for
further completion.





ARTICLE IV - DEFERRED COMPENSATION ACCOUNT


4.1.
Accounts.  The Compensation deferred by a Participant under the Plan, SRP
Contributions and Deemed Earnings shall be credited to the Participant's
Account(s).  Separate accounts shall be maintained on the books of the Company
to reflect each Participant's SRP Account, Retirement Account, In-Service
Account(s), Legacy FC Account and Legacy RCP Account.  These Accounts shall be
used solely to calculate the amount payable to each Participant under this Plan
and shall not constitute a separate fund of assets.



4.2.
Timing of Deferral Credits.  A Participant's Compensation which has been elected
to be deferred shall be credited to the Participant's Retirement and In-Service
Accounts by the last day of the month during which the Compensation deferred
would have otherwise been payable to the Participant, or such other time as
determined in the sole discretion of the Management Administrator.



4.3.
Contributions To SRP Account.  The Company shall credit SRP Contributions, if
any, to each Participant’s SRP Account as soon as is practical after the close
of each calendar year, or such other time as determined in the sole discretion
of the Management Administrator.  The amount of the credited contribution under
this Section shall be equal to the sum of (a), (b) and (c), to the extent
applicable:



 
a)
five percent (5%) of the Participant’s total Compensation for the preceding
calendar year in excess of the Compensation Limit for that prior calendar year;

 
b)
one hundred percent (100%) of the amount of Compensation deferred by the
Participant in the prior calendar year under this Plan, but in no event will the
amount determined under this sub-Section (b) exceed four percent (4%) of the
Participant’s total Compensation for the preceding calendar year in excess of
the Compensation Limit for that prior calendar year; and

 
c)
a discretionary contribution that may be given in accordance with Section 4.10.


 
7

--------------------------------------------------------------------------------

 

4.4.
Earnings and Losses.  Each Participant’s Account shall be credited with the
gains and losses (including, without limitation, interest, dividends, market
appreciation or depreciation) that would have accrued if the Participant's
Account had been invested in the investment options designated by the
Participant to the Plan Administrator (or its designee) in accordance with the
investment direction procedures prescribed by the Management
Administrator.  Neither the Company, Board, Employers, Controlled Group Members,
Management Administrator nor Committee represent or guarantee successful deemed
investment of any amounts under the Plan and shall not be required to restore
any loss which may result from such deemed investments or lack of
investment.  In addition, no one shall be under any obligation to actually
invest amounts corresponding to any investment directions provided by a
Participant or Beneficiary.  Each Participant and Beneficiary assumes the risk
in connection with any decrease in value of his or her Account deemed invested
hereunder.



4.5.
Investment Elections.  Participants may direct the deemed investment of their
Accounts in multiples of one percent (1%) to deemed investments in any or all of
the investment options made available under the Plan from time to time by the
Management Administrator in its sole discretion.  Investment directions shall be
provided by a Participant in accordance with the investment direction procedures
prescribed by the Management Administrator, which may include, but are not
limited to, written, voice or other electronic communications to the Management
Administrator (or its designee).  If a Participant does not direct the deemed
investment of his or her Account under the Plan, and the Participant is an
active participant in the Alpha Natural resources, LLC and Affiliates 401(k)
Retirement Savings Plan (the "Alpha 401(k) Plan"), the Participant shall be
deemed to have elected to invest his or her Account in the same investment
options designated (or deemed designated) under the Alpha 401(k) Plan; provided
that, to the extent the same investment options are not available under this
Plan, the Participant shall be deemed to have elected to invest his or her
Account in the investment options under this Plan that are most comparable to
the investment options under the Alpha 401(k) Plan (as determined by the
Management Administrator in its sole discretion).  If such a Participant is not
an active participant in the Alpha 401(k) Plan, the Participant shall be deemed
to have elected to invest his or her Account in the T. Rowe Price Retirement
Date Fund that is based on the date that is closest to the date the Participant
will attain age 65, or such other fund as the Management Administrator, in its
sole discretion, shall determine from time to time.  A Participant may change
any investment directions (or deemed investment directions) in accordance with
the investment direction procedures prescribed by the Management Administrator.



4.6.
Investment Options.  The Management Administrator may change the deemed
investment options at any time upon thirty (30) days advance notice to the
Participants.  Upon such a change, each Participant shall be given an
opportunity to select among such new investment options as are designated by the
Management Administrator.  In case of failure to elect such new investment
options, the Participant shall be deemed to have made an election to invest his
or her Account in the investment options then being offered that are most
comparable to the Participant’s old investment options.  The decision of
comparable investment options shall be made in the sole discretion of the
Management Administrator.


 
8

--------------------------------------------------------------------------------

 

4.7.
Determination of Accounts.  Each Participant's Account as of each Determination
Date shall consist of the balance of the Account as of the immediately preceding
Determination Date, adjusted as follows:



 
a)
New Deferrals; SRP Contributions.  The Participant's Accounts shall be
increased, as appropriate, by any Compensation deferred by the Participant and
any SRP Contributions credited since such prior Determination Date.

 
b)
Distributions.  Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination
Date.  Distributions shall be deemed to have been made proportionally from each
of the investment options maintained within such Account based on the proportion
that such investment options bears to the sum of all investment options
maintained within such Account for that Participant as of the Determination Date
immediately preceding the date of payment.

 
c)
Deemed Earnings.  Each Account shall be increased or decreased by the Deemed
Earnings since such Determination Date in accordance with Section 4.4.



4.8.
Vesting of Accounts.  Each Participant shall be vested in the amounts credited
to such Participant's Account and Deemed Earnings thereon as follows:

 
a)
Amounts Deferred.  A Participant shall be one hundred percent (100%) vested at
all times in the amount of Compensation elected to be deferred under this Plan
and Deemed Earnings thereon.

 
b)
SRP Account Contributions.  SRP Contributions credited to a Participant’s SRP
Account and Deemed Earnings thereon shall become one hundred percent (100%)
vested upon the Participant’s completion of three (3) years of complete Service
with the Company.  Notwithstanding the preceding sentence, each Participant who
was an active employee on January 1, 2011 shall be one hundred percent (100%)
vested at all times in any amounts credited to the Participant's SRP Account.

 
c)
Legacy FC and RCP Accounts.  A Participant shall be one hundred percent (100%)
vested at all times in any amounts credited to the Participant's Legacy FC
Account or Legacy RCP Account, as applicable



4.9.
Statement of Accounts.  The Management Administrator shall provide to each
Participant a statement showing the balances in the Participant's Account on a
quarterly basis.



4.10.
Discretionary Contribution.  The Committee may grant a discretionary
contribution in accordance with Section 4.3(c) and the requirements of this
Section.  Such a Discretionary Contribution will meet the following:



 
a)
The contribution will be a percentage of Base Salary, Annual Bonus and/or
Compensation other than Base Salary or Annual Bonus which will be as set forth
on Appendix B attached hereto for each applicable Participant (as updated from
time to time), and which the Committee (or its designee) may adjust, from time
to time, in the first quarter of each Plan year.  An eligible Participant will
be informed of any such adjustment at that time.

 
b)
The contribution will only be given as determined by the Committee.  It is
completely discretionary and need not be given to all or any Participants, nor
are those eligible required to have the same percentage
contribution.  Participation in any one year will not ensure participation in
the next year.  The percentage may be reduced or increased at any time during
the year by the Committee, and such change will be reflected on Appendix B.


 
9

--------------------------------------------------------------------------------

 

 
c)
The discretionary contribution will be credited to an eligible Participant's
account as of December 31st of the year for which it was granted.  An eligible
Participant must be actively employed on a full time basis on this date to
receive the credit.

 
d)
Notwithstanding Subsection 4.10(c), an eligible Participant will receive a
prorated credit for a year in which the Participant's employment is terminated
for any of the following reasons:  (i) Retirement; (ii) death; (iii) disability;
(iv) involuntary termination by the Company without cause;  (v) good reason; or
(vi) upon an involuntary termination associated with, or in connection with, a
change in control.

 
e)
For purposes of this Section 4.10, the terms "cause," "disability," "good
reason," and  "involuntary termination [associated] [in connection] with a
change in control" shall have (i) the meanings ascribed to them in any
employment agreement between the Company and the Participant or (ii) if there is
no such agreement, then the meanings ascribed to them in the Alpha Natural
Resources, Inc. Key Employee Separation Plan, whether or not the Participant is
a participant in such Key Employee Separation Plan.





ARTICLE V - PLAN BENEFITS


5.1.
Retirement Account.  The vested portion of a Participant's Retirement Account
shall be distributed to the Participant as follows.

 
a)
Timing of Payment.  The Participant's Retirement Account shall be paid beginning
on the six (6) month anniversary of the Participant's Separation from Service,
and subsequent payments, if the form of payment selected provides for annual
installment payments, shall be made on the anniversary of the initial payment.

 
b)
Form of Payment.  The form of benefit payment shall be that form selected by the
Participant from among the applicable options prescribed in Section 5.8 at the
time the Participant is first eligible to participate in the Plan (or such other
time or times as may be prescribed by the Management Administrator in accordance
with the requirements of section 409A of the Code); provided, however, if the
Participant Separates from Service prior to Retirement, the Retirement Account
shall be paid in the form of a lump sum payment.



5.2.
SRP Account.  The vested portion of a Participant's SRP Account shall be
distributed to the Participant as follows.

 
a)
Timing of Payment.  The Participant's SRP Account shall be paid beginning on the
six (6) month anniversary of the Participant's Separation from Service, and
subsequent payments, if the form of payment selected provides for annual
installment payments, shall be made on the anniversary of the initial payment.

 
b)
Form of Payment.  The form of benefit payment shall be that form selected by the
Participant from among the applicable options prescribed in Section 5.8 at the
time the Participant is first eligible to participate in the Plan (or such other
time or times as may be prescribed by the Management Administrator in accordance
with the requirements of section 409A of the Code); provided, however, if the
Participant Separates from Service prior to Retirement, the SRP Account shall be
paid in the form of a lump sum payment.


 
10

--------------------------------------------------------------------------------

 

5.3.
In-Service Account. A Participant can maintain up to two (2) In-Service Accounts
(In-Service Account 1 and In-Service Account 2) at any time under the Plan.  At
the time a Participant first allocates amounts to In-Service Account 1 or
In-Service Account 2, the Participant must separately designate the time and
form of payment of each applicable In-Service Account in accordance with the
procedures prescribed by the Management Administrator.  The vested portion of a
Participant's applicable In-Service Account(s) shall be distributed to the
Participant upon the date(s) chosen by the Participant.

 
a)
Timing of Payment.  Benefits under this section shall be payable on the date
specified when a Participant first designates a portion of the Compensation
deferred be allocated to an In-Service Account, and subsequent payments, if the
form of payment selected provides for subsequent annual payments, shall be made
on the anniversary of the initial payment.  In no event shall the date selected
be earlier than the first day of the sixth (6th) calendar year following the
initial filing of the Deferral Commitment with respect to that In-Service
Account.  In the event that the Participant Separates from Service with the
Company prior to the payment date specified, the benefits under the
Participant's applicable In-Service Account(s) shall be paid on the six (6)
month anniversary of the Participant's Separation from Service.

 
b)
Form of Payment. The form of benefit payment shall be that form selected by the
Participant from among the applicable options prescribed in Section 5.8, except
that if the Participant terminates employment with the Company prior to the
specified payment date, then the applicable In-Service Account(s) shall be paid
in the form of a lump sum payment.

 
c)
Change of Time of Payment.  The Participant may request to postpone (but not
accelerate) the specified payment date initially chosen for an In-Service
Account by filing a written election on a form approved by the Management
Administrator.  Any such election: (i) shall not take effect until 12 months
after the date the election is made; (ii) must provide for a new payment date
that is no earlier than five (5) years after the payment date previously
specified and in force immediately prior to the filing of such request; and
(iii) must be made not less than 12 months before the date the payment (or
initial payment in the case of installment payments) is scheduled to be made.



5.4.
Legacy FC Account. The vested portion of a Participant's Legacy FC Account shall
be distributed to the Participant as follows:

 
a)
Timing of Payment.  Benefits under this section shall be payable upon the
Participant's Separation from Service or, if earlier, a Change in Control.  The
Participant's Legacy FC Account shall be distributed (or begin to be
distributed) within thirty (30) days following the first business day of the
calendar year immediately following the calendar year in which the applicable
distribution event occurs; provided that, if the distribution is on account of
the Participant's Separation from Service and would be made less than six months
from the date of the Separation from Service, the Participant's Legacy FC
Account shall be distributed (or begin to be distributed) within thirty (30)
days following the first business day coinciding with or next following the six
(6) month anniversary of the Participant's Separation from Service.

 
b)
Form of Payment. The form of benefit payment shall be that form selected by the
Participant at the time of the Participant's initial deferral election under the
FC Plan, at which time the Participant could have elected to receive
distribution of his or her benefits under that plan in the form of either: (1) a
lump sum payment, or (2) approximately equal annual installments over a five
(5)-year period.  If a Participant did not make such an election, the
Participant shall be deemed to have elected to receive his or her benefits under
that plan in a lump sum payment.


 
11

--------------------------------------------------------------------------------

 

 
c)
Permanent Disability While Employed.  Notwithstanding the preceding provisions
of this Section 5.4, if a Participant is determined to be Permanently Disabled
while in the employ of the Company or a Controlled Group Member and prior to the
time distributions have commenced, the Participant's Legacy FC Account shall be
distributed to the Participant in a lump sum payment within thirty (30) days
following such determination of Permanent Disability.

 
d)
Death While Employed.  Notwithstanding the preceding provisions of this Section
5.4, in the event a Participant dies while in the employ of the Company or a
Controlled Group Member and prior to the time distributions have commenced, in
lieu of any other benefits with respect to a Participant's Legacy FC Account
under the Plan, the Participant's Beneficiary shall be entitled to a death
benefit equal to the Participant's Legacy FC Account.  The death benefit set
forth herein shall be payable in cash in a lump sum payment within thirty (30)
days following the Management Administrator's receipt of written confirmation,
in a form acceptable to the Management Administrator, in its sole discretion, of
the Participant's death.  Should a Participant die while receiving installment
payouts, the remaining installment payments shall be paid to the Beneficiary,
who shall be deemed to be the Participant for purposes of making deemed
investment elections under Section 4.5, unless the Beneficiary is the
Participant's estate, in which case the balance in the Participant's Legacy FC
Account shall be paid in a lump sum payment within thirty (30) days following
the Management Administrator's receipt of written confirmation, in a form
acceptable to the Management Administrator, in its sole discretion, of the
Participant's death.



5.5.
Legacy RCP Account. The vested portion of a Participant's Legacy RCP Account
shall be distributed to the Participant as follows:

 
a)
Timing of Payment.  Benefits under this section shall be distributed (or begin
to be distributed) within thirty (30) days following the first business day of
the calendar year immediately following the calendar year in which the
Participant experiences a Separation from Service or, if later, within thirty
(30) days following the first business day coinciding with or next following the
six (6) month anniversary of the Participant's Separation from Service.

 
b)
Form of Payment. The form of benefit payment shall be that form selected by the
Participant at the time of the Participant's initial deferral election under the
RCP Plan or, to the extent applicable, in accordance with a special distribution
election made under the terms of that plan on or before December 31, 2008, at
which time the Participant could have elected to receive distribution of his or
her benefits under that plan in the form of either: (1) a lump sum payment, or
(2) approximately equal annual installments over a five (5)-year period.  If a
Participant did not make such an election, the Participant shall be deemed to
have elect to receive his or her benefits under that plan in approximately equal
annual installments over a five (5)-year period.

 
 
12

--------------------------------------------------------------------------------

 
 
 
c)
Permanent Disability.  Notwithstanding the preceding provisions of this Section
5.5, if prior to attaining age 55, a Participant is determined to be Permanently
Disabled, the balance in the Participant's Legacy RCP Account shall be
distributed to the Participant in a lump sum payment within thirty (30) days
following such determination of Permanent Disability.

 
d)
Death While Employed by an Employer.  Notwithstanding the preceding provisions
of this Section 5.5, in the event a Participant dies while in the employ of the
Company or a Controlled Group Member and prior to the time distributions have
commenced, in lieu of any other benefits with respect to a Participant's Legacy
RCP Account under the Plan, the Participant's Beneficiary shall be entitled to a
death benefit equal to the Participant's Legacy RCP Account.  The death benefit
set forth herein shall be payable in cash in a lump sum payment within thirty
(30) days following the Management Administrator's receipt of written
confirmation, in a form acceptable to the Management Administrator, in its sole
discretion, of the Participant's death.  Should a Participant die while
receiving installment payouts, the remaining installment payments shall be paid
to the Beneficiary, who shall be deemed to be the Participant for purposes of
making deemed investment elections under Section 4.5, unless the Beneficiary is
the Participant's estate, in which case the balance in the Participant's Legacy
RCP Account shall be paid in a lump sum payment within thirty (30) days
following the Management Administrator's receipt of written confirmation, in a
form acceptable to the Management Administrator, in its sole discretion, of the
Participant's death.



5.6.
Death Benefit.  With respect to Accounts under this Plan other than a Legacy FC
Account or Legacy RCP Account, upon the death of a Participant prior to the
commencement of benefits under this Plan, the Company shall pay to the
Participant's Beneficiary within sixty (60) days following the Participant's
date of death an amount equal to the vested Account balance in such Accounts in
the form of a lump sum payment. In the event of the death of the Participant
after the commencement of benefits under this Plan from any such Accounts, the
benefits from such Accounts shall be paid to the Participant’s designated
Beneficiary from such Accounts at the same time and in the same manner as if the
Participant had survived.



5.7.
Hardship Distributions.  With respect to Accounts under this Plan other than a
Legacy FC Account or Legacy RCP Account, upon request of a Participant and a
finding by the Committee that a Participant has suffered a Financial Hardship,
the Committee may, in its discretion, make a distribution from such vested
Account balances.  The amount of such distribution shall be limited to the
amount reasonably necessary to meet the Participant's needs resulting from the
Financial Hardship, plus amounts necessary to pay taxes and penalties reasonably
anticipated as a result of such distribution.  In determining the amount of such
distribution, the Committee shall take into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant's assets (to the
extent that the liquidation of such assets would not itself cause severe
Financial Hardship).



5.8.
Form of Payment.  With respect to Accounts under this Plan other than a Legacy
FC Account or Legacy RCP Account, except as otherwise provided under the terms
of the Plan, the benefits payable from such Accounts under this Plan shall be
paid in the form of benefit, as provided below and as specified by the
Participant when first eligible to participate in the Plan in accordance with
the procedures prescribed by the Management Administrator:


 
13

--------------------------------------------------------------------------------

 

 
a)
A lump sum amount equal to the vested Account balance; or

 
b)
Equal annual installments for a period of up to a maximum of ten (10) years in
the event of payment of a Retirement Account, fifteen (15) years in the event of
a SRP Account, or five (5) years in the event of an In-Service Account, where
the annual payment shall be equal to the balance of the applicable Account
immediately prior to the payment, multiplied by a fraction, the numerator of
which is one (1) and a denominator equal to the number of annual installment
payments initially chosen (reduced by one (1) for each prior distribution).



5.9.
Small Account.  The Committee, in its discretion, may distribute the
Participant's Accounts in a lump sum if the present value of the Participant's
remaining unpaid Account balance (and all other amounts required to be
aggregated with such accounts under section 409A of the Code) falls below the
applicable dollar amount under section 402(g)(1)(B) of the Code.  Any such
exercise of discretion shall be evidenced in writing not later than the date of
payment.



5.10.
Withholding; Payroll Taxes.  All benefits under the Plan shall be subject to
income, employment and other tax withholding as required by applicable law.  At
the time that tax withholding is required, if an amount is payable under the
Plan to the Participant, the amount of the required tax withholding shall be
withheld from such payment.  If, however, an amount is not then payable or the
amount payable under the Plan to the Participant is less than the required
withholding, the Participant shall pay to the Company, not later than the date
such withholding is required, the amount of the required tax withholding or, at
the sole election of the Company, the amount of required tax withholding shall
be withheld from other compensation or amounts payable to the Participant.  The
Participant shall hold the Company harmless from any liability for acting to
satisfy the withholding obligation in this manner.



5.11.
Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Management Administrator may direct payment to the guardian, legal
representative or person having the care and custody of such minor, or
incompetent person.  The Management Administrator may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution.  Such distribution shall completely discharge the
Committee, Company and Management Administrator from all liability with respect
to such benefit.



5.12.
Effect of Payment.  The full payment of the applicable benefit under this Plan
shall completely discharge all obligations on the part of the Company to the
Participant (and the Participant's Beneficiary) with respect to the operation of
this Plan, and the Participant's (and Participant's Beneficiary's) rights under
this Plan shall terminate.





ARTICLE VI - BENEFICIARY DESIGNATION


6.1.
Beneficiary Designation.  Each Participant shall have the right, at any time, to
designate one (1) or more persons as Beneficiary (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of
Participant's death prior to complete distribution of the Participant's vested
Account balance.  Each Beneficiary designation shall be in a written form
acceptable to the Committee and shall be effective only if filed with the
Management Administrator during the Participant's lifetime.


 
14

--------------------------------------------------------------------------------

 

6.2.
Changing Beneficiary.   Any Beneficiary designation may be changed by filing of
a new Beneficiary designation with the Management Administrator.  Any such new
Beneficiary designation shall cancel all prior designations previously filed by
the Participant.



6.3.
No Beneficiary Designation.   If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant's benefits, the Participant's
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 
a)
The Participant's surviving spouse;

 
b)
The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; or

 
c)
The Participant's estate.



6.4.
Effect of Payment.   Payment to the Beneficiary shall completely discharge the
Company's obligations under this Plan.





ARTICLE VII - ADMINISTRATION


7.1.
Committee; Duties.   This Plan shall be administered by the Committee and, where
applicable, by the Management Administrator, and any of their designees.  The
Committee and, where applicable, the Management Administrator, shall have the
exclusive authority and discretion to interpret, construe, and administer the
provisions of the Plan and to decide all questions concerning the Plan and its
administration.  Without limiting the foregoing, the Committee and, where
applicable, the Management Administrator, shall have the authority, from time to
time, to:  determine eligibility for and the amount of benefits, if any, due
under the Plan; determine amounts payable under the Plan; interpret the Plan, to
make factual determinations, to correct deficiencies, and to supply omissions,
including resolving any ambiguity or uncertainty arising under or existing in
the terms and provisions of the Plan; make all other determinations and to take
all other actions necessary or advisable for the implementation and
administration of the Plan; and establish rules and regulations for the
administration of the Plan.



7.2.
Agents.   The Committee and, where applicable, the Management Administrator,
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel who may be
counsel to the Company.



7.3.
Binding Effect of Decisions.   The decision or action of the Committee and,
where applicable, the Management Administrator, with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.


 
15

--------------------------------------------------------------------------------

 

7.4.
Indemnity of Committee.   The Company shall indemnify and hold harmless the
members of the Committee and, where applicable, the Management Administrator,
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan on account of such member's
service on the Committee, and, where applicable, the Management Administrator,
except in the case of gross negligence or willful misconduct.





ARTICLE VIII - CLAIMS PROCEDURE


8.1.
Claim.   Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as "Claimant"), or requesting
information under the Plan shall present the request in writing to the
Management Administrator, which shall respond in writing as soon as practical.



8.2.
Denial of Claim.  If the claim or request is denied, the written notice of
denial shall state:



 
a)
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 
b)
A description of any additional material or information required and an
explanation of why it is necessary; and

 
c)
An explanation of the Plan's claim review procedure.



8.3.
Review of Claim.  Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days may request a review by notice given
in writing to the Committee.  Such request must be made within sixty (60) days
after receipt by the Claimant of the written notice of denial, or in the event
Claimant has not received a response sixty (60) days after receipt by the
Committee of Claimant's claim or request.  The claim or request shall be
reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing.  On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

8.4.
Final Decision.  The decision on review shall normally be made within sixty (60)
days after the Committee's receipt of claimant's claim or request.  If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty (120)
days.  The decision shall be in writing and shall state the reasons and the
relevant Plan provisions.  All decisions on review shall be final and bind all
parties concerned.





ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN


9.1.
Amendment.   The Company reserves the right to amend, modify or suspend the
Plan, in whole or in part, at any time; provided however, that any such
amendment, modification or suspension shall not reduce the accrued benefit of
any Participant.  Notwithstanding, the Company may, in its sole discretion and
without the Participant’s consent, modify or amend the terms of the Plan, or
take any other action it deems necessary or advisable, to cause the Plan to
comply with section 409A of the Code (or an exception thereto).


 
16

--------------------------------------------------------------------------------

 

9.2.
Company's Right to Terminate.   The Company reserves the right to terminate the
Plan, in whole or in part, at any time; provided however, that any such
termination shall not reduce the accrued benefit of any
Participant.  Termination of the Plan shall not be a distribution event under
the Plan unless otherwise permitted under section 409A of the Code or other
applicable law.





ARTICLE X - MISCELLANEOUS


10.1.
Unfunded Plan.   This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.



10.2.
Company Obligation.   The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company with respect to the
deferred Compensation receivable from, and contributions by, that Company and
shall not be an obligation of another company.



10.3.
Section 409A.  Notwithstanding any provision of the Plan to the contrary, the
provisions of the Plan shall be administered, interpreted and construed in
accordance with section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted or construed).   It is intended that
distribution events authorized under the Plan qualify as permissible
distribution events for purposes of section 409A of the Code, and the Plan shall
be interpreted and construed accordingly in order to comply with section 409A of
the Code, the regulations and other binding guidance promulgated
thereunder.  Accordingly, if a Participant is a Specified Employee for purposes
of section 409A of the Code and a payment subject to section 409A of the Code to
the Participant is due upon Separation from Service, such payment shall be
delayed for a period of six (6) months after the date the Participant Separates
from Service (or, if earlier, the death of the Participant).  The Company
reserves the right to accelerate, delay or modify distributions to the extent
permitted under section 409A of the Code.  Notwithstanding any provision of the
Plan to the contrary, in no event shall the Committee or Board (or any member
thereof), or the Company (or its employees, officers, directors or affiliates)
have any liability to any Participant (or any other person) due to the failure
of the Plan to satisfy the requirements of section 409A of the Code or any other
applicable law.



10.4.
Unsecured General Creditor.   Notwithstanding any other provision of this Plan,
Participants and Participants' Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of the Company
or any other party for payment of benefits under this Plan.  Any property held
by the Company for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets.  The Company's
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.


 
17

--------------------------------------------------------------------------------

 

10.5.
Trust Fund.   The Company shall be responsible for the payment of all benefits
provided under the Plan.  At its discretion, the Company may establish one (1)
or more trusts, with such trustees as the Committee may approve, for the purpose
of assisting in the payment of such benefits.  Although such a trust may be
irrevocable, its assets shall be held for payment of all the Company's general
creditors in the event of insolvency.  To the extent any benefits provided under
the Plan are paid from any such trust, the Company shall have no further
obligation to pay them.  If not paid from the trust, such benefits shall remain
the obligation of the Company.



10.6.
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgements, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.



10.7.
Not a Contract of Employment.   This Plan shall not constitute a contract of
employment between the Company and the Participant.  Nothing in this Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.



10.8.
Protective Provisions.   A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.



10.9.
Governing Law.   The provisions of this Plan shall be construed and interpreted
according to the laws of the Commonwealth of Virginia, except as preempted by
federal law.



10.10.
Validity.   If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.



10.11.
Notice.   Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail.  Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.  Mailed notice to the Committee shall be directed to the
Company's address.  Mailed notice to a Participant or Beneficiary shall be
directed to the individual's last known address in the Company's records.



10.12.
Successors.   The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.





ALPHA NATURAL RESOURCES, INC

 
18

--------------------------------------------------------------------------------

 

Appendix A


Subsidiaries adopting this Plan


Alpha Coal Sales Co., LLC
Alpha Coal West, Inc.
Alpha Natural Resources Services, LLC
AMFIRE Mining Company, LLC
Brooks Run Mining Company, LLC
Coal Gas Recovery, LLC
Cobra Natural Resources, LLC
Coral Energy Services, LLC
Cumberland Coal Resources, LP
Dickenson-Russell Coal Company, LLC
Dry Systems Technologies, Inc.
Emerald Coal Resources, LP
Enterprise Mining Company, LLC
Kepler Processing Company, LLC
Kingston Mining, Inc.
Kingston Processing, Inc.
Litwar Processing Company, LLC
Maxxim Rebuild Co., LLC
Maxxim Shared Services, LLC
Nicewonder Contracting, Inc.
Paramont Coal Company Virginia, LLC
Pennsylvania Services Corporation
Premium Energy, LLC
Rivereagle Corp.
Riverside Energy Company, LLC
Riverton Coal Production, Inc.
Rockspring Development, Inc.
Simmons Fork Mining, Inc.
Twin Star Mining, Inc.
Wabash Mine Holding Company
White Flame Energy, Inc.

 
19

--------------------------------------------------------------------------------

 

 
Appendix B





Participant Name
 
Year
 
Percentage of Base Salary
 
Percentage of Annual Bonus
 
Percentage of Other Compensation


 
 
20

--------------------------------------------------------------------------------